Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-18-00387-CV

                                  IN RE S.J. and K.T.J.

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014PA01630
                        Honorable Martha Tanner, Judge Presiding

       BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. We ORDER that appellee is awarded costs that appellee incurred
related to this appeal.

      SIGNED November 7, 2018.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice